Horton, C. J.:
I cannot concur in the opinion of the court, and shall briefly give my reasons therefor. From the record, these facts,, uncontradicted, appear: J. P. Harris was the county treasurer of Franklin county in 1872 and 1873, and until July 1874. Milo R. Harris, one of the defendants in error, was his deputy. The taxes on the lots in controversy for 1872 were not paid at the tax sales of May 1873, and were then delinquent; the lots were duly advertised to be sold at that time for the taxes, but were not sold or offered for sale. After these tax sales were adjourned, the deputy treasurer made out a certificate of sale of the premises to one Calvin Fisk, without Fisk’s knowledge, and in his absence. In the winter of 1873-4, J. P. Harris had Mr. Fisk indorse in blank this tax certificate, with a number of others. At the tax sales of 1874, Gr. W. Hamblin, who was present to bid on this property, asked the deputy treasurer why these lots were not offered for sale, and received from him the answer, that, “the taxes had been paid by Calvin Fisk.” Witness then saw Fisk, and Fisk informed him he had not *516bought the lots, nor paid the taxes. Witness gave the information to the deputy treasurer, but could obtain no satisfaction. The lots were never sold for the taxes of 1872, or 1873, but the taxes were all paid for these years by the treasurer, Harris, and the proper proportions of them were placed in the treasurer’s books to the credit of the different funds, viz., state, county, city, school, etc. By the means detailed, •the county treasurer sought to acquire a tax title to himself of the premises. He was detected in his improper practices, and defeated in accomplishing his purpose. On the 12th of November 1874, the tax certificate, wrongfully issued after the sales in 1873 had closed, was declared null and void. On the 10th July 1875, Milo R. Harris as county treasurer re-charged the taxes on the lots, and placed them upon the books as lands unavoidably omitted from the tax sales, and advertised the same for sale, to be sold on 7th of September 1875; and afterward, on 16th August 1875, Milo R. Harris, then county treasurer and the former deputy treasurer, refunded to J. P. Harris the moneys paid by him when county treasurer for the taxes of 1872 and 1873 on the lots, and this was done without the knowledge or consent of plaintiff in error.
In my opinion the sale for the alleged taxes should have been perpetually enjoined by the district court, and the judgment refusing the injunction should be reversed. There was not within the purview of the law any unavoidable omission or failure to sell the lots for unpaid taxes of either 1872 or 1873. The treasurer for his own benefit intentionally failed to make either sale. Not only was free competition prevented, but no- sale was allowed, so that not only did the treasurer put himself in a position as committing a fraud upon the law, but he went further and issued a tax certificate without the semblance of a sale. He acted upon the determination that no other person than himself should by any contingency obtain a tax certificate on the premises. Such conduct is strongly offensive to the judicial mind, and, to use a mild terra, is highly censurable. Upon the payment of the taxes of 1872 and 1873, by the county treasurer, and the credit*517iug of the proper funds with the amounts due respectively to each on the books of the office, all liens for the taxes of said years were fully discharged. There had been a voluntary payment of all the taxes, with full knowledge of the facts in the case. The money had been duly received, the owner of the property made no objection; and before the attempt was made to re-charge the taxes on the premises the same were sold, on March 22d 1875, to an innocent purchaser. Under this view, the refunding of the taxes on August 16th 1875, to J. P. Harris, was without authority of law, and in no way militates against the position I take, that the taxes having once been paid there could be no legal re-charging of them on the lots, nor any tax sale for the same. The treasurer who refunded the money was a participant in all the transactions, and was bound in law to know the consequences of such a diversion of the public moneys. The taxes having been voluntarily paid, the books having been duly credited therewith, the lien therefor having been discharged, and there having been no unavoidable omission to sell the lots for any unpaid taxes, the county treasurer had no legal authority to re-charge the taxes of 1872 and 1873, in 1875, and the advertisement of a sale of the premises for the taxes already paid was beyond his power, and the proposed sale illegal and void.